Exhibit 10.8

 

SPX FLOW

 

SPX FLOW STOCK COMPENSATION PLAN

FORM OF

RESTRICTED STOCK AGREEMENT
AWARD

 

THIS AGREEMENT (the “Agreement”) is made between SPX FLOW, Inc., a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX FLOW Stock
Compensation Plan, as amended from time to time, and related plan documents (the
“Plan”) in combination with an SPX FLOW Restricted Stock Summary (the “Award
Summary”) to be displayed at the Fidelity website.  The Award Summary, which
identifies the person to whom the shares of Restricted Stock are granted (the
“Recipient”) and specifies the date (the “Award Date”) and other details of this
grant of Restricted Stock, and the electronic acceptance of this Agreement
(which also is to be displayed at the Fidelity website), are incorporated herein
by reference.  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Plan.  The parties hereto agree
as follows:

 

1.                                      Grant of Restricted Stock.  The Company
hereby grants to the Recipient the [target] number of shares of Restricted Stock
specified in the Award Summary (the “Award”), subject to the terms and
conditions of the Plan and this Agreement.  [The Restricted Stock shall vest
based on the Recipient’s performance during the Period of Restriction, as
specified in Section 4 and pursuant to the terms of the Award Summary.]  [The
Restricted Stock is divided into        separate tranches, for purposes of
determining when the Period of Restriction ends with respect to the Restricted
Stock.]  Each share of Restricted Stock will entitle the Recipient to a share of
Common Stock when the share of Restricted Stock ceases to be subject to a Period
of Restriction (as specified in Section 4(a) below).  The Recipient must accept
the Restricted Stock Award within [ninety (90) days] after notification that the
Award is available for acceptance and in accordance with the instructions
provided by the Company.  The Award automatically will be rescinded upon the
action of the Company, in its discretion, if the Award is not accepted within
[ninety (90) days] after notification is sent to the Recipient indicating
availability for acceptance.  No payment of cash is required for the award of
the Restricted Stock pursuant to this Agreement.

 

2.                                      Restrictions.  The Restricted Stock
evidenced by this Award may not be sold, transferred, pledged, assigned, used to
exercise options or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law, until the Restricted Stock ceases to be
subject to any applicable Period of Restriction specified in Section 4 below or
as otherwise provided in the Plan or this Agreement.  Except for such
restrictions, and the provisions relating to dividends paid during the Period of
Restriction as described in Section 9, the Recipient will be treated as the
owner of the shares of Restricted Stock and shall have all of the rights of a
shareholder, including, but not limited to, the right to vote such shares.

 

3.                                      Restricted Stock Certificates.  The
Award may be evidenced in such manner as the Committee shall determine.  The
stock certificate(s) representing the Restricted Stock may be issued or held in
book entry form promptly following the acceptance of this Agreement.  If a stock
certificate is issued, it shall be delivered to the Secretary of the Company or
such other

 

--------------------------------------------------------------------------------


 

custodian as may be designated by the Company, to be held until the applicable
Period of Restriction ends or until the Restricted Stock is forfeited.  The
certificates representing shares of Restricted Stock granted pursuant to this
Agreement, if issued, shall bear a legend in substantially the form set forth
below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX FLOW Stock Compensation
Plan, as adopted effective [·], and as further amended from time to time, rules
and administration adopted pursuant to such Plan, and a Restricted Stock award
agreement with an Award Date as specified in the Recipient’s Award Summary.  A
copy of the Plan, such rules and such Restricted Stock award agreement may be
obtained from the Secretary of SPX FLOW, Inc.

 

4.                                      Period of Restriction.  Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 5, 6, or 7 of this Agreement, as applicable, [the number of
shares] [each tranche] of Restricted Stock that shall become vested and freely
transferable shall be determined
                                                      . Such vesting shall occur
upon certification by the Board (or appropriate Board committee) that the
applicable performance criteria or targets have been met.

 

Upon vesting, all vested shares cease to be considered Restricted Stock, subject
to the terms and conditions of the Plan and this Agreement, and the Recipient
shall be entitled to have the legend removed from his or her Common Stock
certificate(s), if applicable.

 

5.                                      Vesting upon Certain Terminations.

 

(a)                                 Disability or Death.  If, while any shares
of Restricted Stock are subject to any applicable Period of Restriction, the
Recipient experiences a termination of Service by reason of Disability (as
defined below) or death, such shares of Restricted Stock shall become fully
vested [at the Target level of performance (as specified in the Award Summary)]
and shall cease to be subject to any Period of Restriction as of the date of
such termination of Service, regardless of whether such termination of Service
occurs prior to the Board (or Board committee) certification described in
Section 4 above.  “Disability” means, in the written opinion of a qualified
physician selected by the Company, the Recipient is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (i) unable to engage in any substantial gainful activity, or (ii)
receiving income replacement benefits for a period of not less than three months
under the Company’s disability plan.

 

(b)                                 [Retirement.  If, while any shares of
Restricted Stock are subject to any applicable Period of Restriction, the
Recipient experiences a termination of Service by reason of Retirement (as
defined below) and the termination of Service occurs prior to Board (or Board
committee) certification described in Section 4 above, then such Restricted
Stock shall vest only if and to the extent (and at the time that) the specified

 

2

--------------------------------------------------------------------------------


 

performance goals are achieved and vesting occurs for Recipients who remain
actively employed.  The Recipient will be eligible for “Retirement” treatment
for purposes of this Agreement if, at the time of the Recipient’s termination of
Service, the Recipient is age 55 or older, has completed five years of Service
with the Company or a Subsidiary (provided that the Subsidiary has been directly
or indirectly owned by the Company for at least three years), has been an
employee of the Company for at least ninety (90) days following the Award Date
and voluntarily elects to retire by providing appropriate notice to the
Company’s Human Resources department.]

 

6.                                      Forfeiture upon Termination due to
Reason other than [Retirement, ]Disability or Death.  If, while any shares of
Restricted Stock are subject to any applicable Period of Restriction, the
Recipient experiences a termination of Service for any reason other than the
Recipient’s [Retirement, ]Disability or death, then the Recipient shall forfeit
any such shares of Restricted Stock on the date of such termination of Service.

 

7.                                      Termination Without Cause Following
Change of Control.  In the event the Recipient is terminated without Cause
within two years following a “Change of Control” of the Company as defined in
this Section, then any shares of outstanding Restricted Stock shall become fully
vested [at the Target level of performance (as specified in the Award Summary)]
as of the termination without Cause and shall cease to be subject to any
applicable Period of Restriction, regardless of whether such Change in Control
occurs prior to the Board (or Board committee) certification described in
Section 4 above.  A “Change of Control” shall be deemed to have occurred if:

 

(a)                                 Any “Person” (as defined below), excluding
for this purpose (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company, and (iii)
any entity organized, appointed or established for or pursuant to the terms of
any such plan that acquires beneficial ownership of Common Stock, is or becomes
the “Beneficial Owner” (as defined below) of twenty-five percent (25%) or more
of the Common Stock then outstanding; provided, however, that no Change of
Control shall be deemed to have occurred as the result of an acquisition of
Common Stock by the Company which, by reducing the number of shares outstanding,
increases the proportionate beneficial ownership interest of any Person to
twenty-five percent (25%) or more of the Common Stock then outstanding, but any
subsequent increase in the beneficial ownership interest of such a Person in
Common Stock shall be deemed a Change of Control; and provided further that if
the Board determines in good faith that a Person who has become the Beneficial
Owner of Common Stock representing twenty-five percent (25%) or more of the
Common Stock then outstanding has inadvertently reached that level of ownership
interest, and if such Person divests as promptly as practicable a sufficient
number of shares of the Company so that the Person no longer has a beneficial
ownership interest in twenty-five percent (25%) or more of the Common Stock then
outstanding, then no Change of Control shall be deemed to have occurred.  For
purposes of this paragraph (a), the following terms shall have the meanings set
forth below:

 

3

--------------------------------------------------------------------------------


 

(i)                                    “Person” shall mean any individual, firm,
limited liability company, corporation or other entity, and shall include any
successor (by merger or otherwise) of any such entity.

 

(ii)                                “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(iii)                            A Person shall be deemed the “Beneficial Owner”
of and shall be deemed to “beneficially own” any securities:

 

(A)                               which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (2) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (a) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (b) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s

 

4

--------------------------------------------------------------------------------


 

beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                 During any period of two (2) consecutive
years (not including any period prior to the acceptance of this Agreement),
individuals who at the beginning of such two-year period constitute the Board
and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)                                  The consummation of: (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least seventy-five percent (75%) of the
voting securities of the new (or continued) entity immediately after such
Business Combination, in substantially the same proportion as their ownership of
the Company immediately prior to such Business Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

 

8.                                      Effect of Change of Control.  In the
event of a Change of Control as defined in Section 7 of this Agreement:

 

(a)                                 No cancellation, termination, lapse of
Period of Restriction, settlement or other payment shall occur with respect to
any Restricted Stock if the Committee (as constituted immediately prior to the
Change in Control) reasonably determines, in good faith, prior to the Change in
Control that the Restricted Stock shall be honored or assumed or new rights
substituted therefor by an Alternative Award, in accordance with the terms of
Section 14.5 of the Plan.

 

(b)                                 Notwithstanding Section 8(a), if an
Alternative Award meeting the requirements of Section 14.5 of the Plan cannot be
issued, or the Committee so

 

5

--------------------------------------------------------------------------------


 

determines at any time prior to the Change of Control, any Restricted Stock
subject to an applicable Period of Restriction shall become fully vested [at the
Target level of performance (as specified in the Award Summary)] and free of any
Period of Restriction immediately prior to the Change of Control.

 

9.                                      Dividends Paid During Period of
Restriction.  If cash dividends are paid with respect to any shares of
Restricted Stock, such dividends shall be deposited in the Recipient’s name in
an escrow or similar account maintained by the Company for this purpose.  Such
dividends shall, except as noted below, be subject to the same Period of
Restriction as the shares of Restricted Stock to which they relate.  The
dividends shall be paid to the Recipient in cash (subject to all applicable tax
withholding), without adjustment for interest, as soon as administratively
practicable after the date the related shares of Restricted Stock cease to be
subject to any Period of Restriction (or, if earlier, the date the related
shares of Restricted Stock cease to be subject to a substantial risk of
forfeiture).  If the related shares of Restricted Stock are forfeited, then any
dividends related to such shares shall also be forfeited on the same date.  If
any dividends on Restricted Stock are paid in shares of Common Stock, and
subject to other applicable provisions of the Plan and this Agreement, the
dividend shares shall be subject to the same restrictions as the shares of
Restricted Stock with respect to which they were paid, and shall vest or be
forfeited in the same manner as the underlying Restricted Stock.

 

10.                               Adjustment in Capitalization.  In the event of
any change in the Common Stock of the Company through stock dividends or stock
splits, a corporate spin-off, reverse spin-off, split-off or split-up, or
recapitalization, merger, consolidation, exchange of shares, or a similar event,
the number of shares of Restricted Stock subject to this Agreement shall be
equitably adjusted by the Committee to preserve the intrinsic value of any
Awards granted under the Plan.  Such mandatory adjustment may include a change
in any or all of the number and kind of shares of Common Stock or other equity
interests underlying the Restricted Stock, and/or if reasonably determined in
good faith by the Committee prior to such adjustment event, that the Restricted
Stock (in whole or in part) shall be replaced by Alternative Awards meeting the
requirements set forth in Section 14.5 of the Plan.  In addition, the Committee
may make provisions for a cash payment to the Recipient in such event.  The
number of shares of Common Stock or other equity interests underlying the
Restricted Stock shall be rounded to the nearest whole number.  Any such
adjustment shall be consistent with Code Section 162(m) to the extent the Award
is subject to such section of the Code and shall not result in adverse tax
consequences to the Recipient under Code Section 409A.

 

11.                               Delivery of Stock Certificates.  Subject to
the requirements of Sections 12 and 13 below, as promptly as practicable after
the shares of Restricted Stock cease to be subject to the applicable Period of
Restriction in accordance with this Agreement, the Company may, if applicable,
cause to be issued and delivered to the Recipient, the Recipient’s legal
representative, or a brokerage account for the benefit of the Recipient, as the
case may be, certificates for the shares of Common Stock that correspond to the
vested shares of Restricted Stock, or, pursuant to Section 8, a check will be
delivered to the last known address of the Recipient.

 

12.                               Tax Withholding.  Regardless of any action the
Company, any Subsidiary of the Company, or the Recipient’s employer takes with
respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the Recipient is

 

6

--------------------------------------------------------------------------------


 

required to bear pursuant to all applicable laws, the Recipient hereby
acknowledges and agrees that the ultimate liability for all Tax is and remains
the responsibility of the Recipient.

 

Prior to receipt of any shares of Common Stock that correspond to Restricted
Stock that vests in accordance with this Agreement, the Recipient shall pay or
make adequate arrangements satisfactory to the Company and/or any Subsidiary of
the Company to satisfy all withholding and payment obligations of the Company
and/or any Subsidiary of the Company.  In this regard, the Recipient authorizes
the Company and/or any Subsidiary of the Company to withhold all applicable Tax
legally payable by the Recipient from the Recipient’s wages or other cash
compensation paid to the Recipient by the Company and/or any Subsidiary of the
Company or from the proceeds of the sale of shares of Common Stock. 
Alternatively, or in addition, the Company may sell or arrange for the sale of
Common Stock that the Recipient is due to acquire to satisfy the minimum
withholding obligation for Tax and/or withhold any Common Stock.  Finally, the
Recipient agrees to pay the Company or any Subsidiary of the Company any amount
of any Tax that the Company or any Subsidiary of the Company may be required to
withhold as a result of the Recipient’s participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to deliver
Common Stock if the Recipient fails to comply with its obligations in connection
with the tax as described in this section.

 

The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

13.                               Securities Laws.  This Award is a private
offer that may be accepted only by the Recipient who is an employee of the
Company or a Subsidiary of the Company and who satisfies the eligibility
requirements outlined in the Plan and the Committee’s administrative
procedures.  If a registration statement under the Securities Act of 1933, as
amended, is not in effect with respect to the shares of Common Stock to be
issued pursuant to this Agreement, the Recipient hereby represents that the
Recipient is acquiring the shares of Common Stock for investment and with no
present intention of selling or transferring them and that the Recipient will
not sell or otherwise transfer the shares except in compliance with all
applicable securities laws and requirements of any stock exchange on which the
shares of Common Stock may then be listed.

 

14.                               Exemption from Code Section 409A. 
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from Code Section 409A and the interpretive
guidance thereunder.  The Plan and the Agreement will be construed and
interpreted in accordance with such intent.  References in the Plan and this
Agreement to “termination of Service” and similar terms shall mean a “separation
from service” within the meaning of that term under Code Section 409A.

 

15.                               No Employment or Compensation Rights. 
Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee.  This Agreement shall
not confer upon the Recipient any right to continue to provide Services, nor
shall this

 

7

--------------------------------------------------------------------------------


 

Agreement interfere in any way with the Company’s or its Subsidiaries’ right to
terminate the Recipient’s Service at any time.  Neither the Plan nor this
Agreement forms any part of any contract of employment between the Company or
any Subsidiary and the Recipient, and neither the Plan nor this Agreement
confers on the Recipient any legal or equitable rights (other than those related
to the Restricted Stock Award) against the Company or any Subsidiary or directly
or indirectly gives rise to any cause of action in law or in equity against the
Company or any Subsidiary.

 

The Restricted Stock granted pursuant to this Agreement does not constitute part
of the Recipient’s wages or remuneration or count as pay or remuneration for
pension or other purposes.  If the Recipient experiences a termination of
Service, in no circumstances will the Recipient be entitled to any compensation
for any loss of any right or benefit or any prospective right or benefit under
the Plan or this Agreement that the Recipient might otherwise have enjoyed had
such Service continued, whether such compensation is claimed by way of damages
for wrongful dismissal, breach of contract or otherwise.

 

16.                               No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered under this Agreement.  The Committee
shall determine whether cash or other property shall be issued or paid in lieu
of such fractional shares of Common Stock or whether such fractional shares of
Common Stock or any rights thereto shall be forfeited or otherwise eliminated.

 

17.                               Plan Terms and Committee Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient.  Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan.  The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

 

18.                               Amendment.  The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient.  The Board or the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code Section
409A; provided, however, that the Board, the Committee and the Company make no
representations that the Award shall be exempt from or comply with Code Section
409A and make no undertaking to preclude Code Section 409A from applying to the
Award.

 

19.                               Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the

 

8

--------------------------------------------------------------------------------


 

Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.

 

20.                               Governing Law and Jurisdiction.  The Plan and
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, United States of America.  The jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), the Plan will be exclusively in the courts in the State of North
Carolina, County of Mecklenburg, United States of America, including the Federal
Courts located therein (should Federal jurisdiction exist).  As consideration
for and by accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 20 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 20.

 

21.                               Successors.  All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business or assets of the Company or both, or a
merger, spin-off, consolidation or otherwise.

 

22.                               Compensation Recovery.  This Award shall be
subject to any compensation recovery policy adopted by the Company, including
any policy required to comply with applicable law or listing standards, as such
policy may be amended from time to time in the sole discretion of the Company.
 As consideration for and by accepting the Award, the Recipient agrees that all
prior equity awards made by the Company to the Recipient shall become subject to
the terms and conditions of the provisions of this Section 22.

 

23.                               Data Privacy.  The Recipient agrees that the
Company, with its headquarters located at 13320 Ballantyne Corporate Place,
Charlotte, North Carolina, USA 28277, is the data controller in the context of
the Plan.  To the extent applicable, the Recipient agrees that this Section 23
shall apply to data as described below.

 

The Recipient hereby explicitly and unambiguously consents to the collection,
storage, use, processing and transfer, in electronic or other form, of the
Recipient’s personal data as described below by and among, as applicable, the
Recipient’s employer and any of its affiliates for the exclusive purpose of
implementing, administering and managing the Recipient’s participation in the
Plan, and the transfer of such data by them to government and other regulatory
authorities for the purpose of complying with their legal obligations in
connection with the Plan.

 

The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about him or her, including the
Recipient’s name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares awarded, cancelled, purchased, vested, unvested or outstanding in the
Recipient’s favor pursuant to this Agreement, for the purpose of managing and
administering the Plan (“Data”).

 

9

--------------------------------------------------------------------------------


 

The Recipient further agrees that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Recipient’s country or elsewhere,
including outside the European Economic Area, and that the Recipient’s country
may have less adequate data privacy laws and protections than the Recipient’s
country.  The Company has entered into contractual arrangements to ensure the
same safeguards for data as required under European Union Law.  A third party to
whom the information may be passed is Fidelity Investments and its affiliates. 
The Recipient understands that the Recipient may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Recipient’s local human resources representative.  The Recipient authorizes
recipients of the Data to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Recipient’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom shares acquired pursuant to the Plan may be deposited.

 

The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan.  The
Recipient understands that the Recipient may, at any time, view the Recipient’s
Data, request additional information about the storage and processing of Data,
require any necessary amendments to the Recipient’s Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the Company’s local
data privacy administrator.

 

The Recipient understands, however, that refusing or withdrawing the Recipient’s
consent, or that refusing to disclose the Data, although it will not have any
negative effect on the Recipient’s employment, may affect the Recipient’s
ability to participate in the Plan.  For more information on the consequences of
the Recipient’s refusal to consent or withdrawal of consent, or refusal to
disclose the Data, the Recipient understands that the Recipient may contact the
Company’s local data privacy administrator.

 

24.                               Further Assurances.  The Recipient agrees to
use his or her reasonable efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for the Recipient’s
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.

 

25.                               Addendums.  The Company may adopt addendums to
this Agreement, which shall constitute part of this Agreement.

 

10

--------------------------------------------------------------------------------